Sinkler, J.,
dissenting. — Facts overcome figments. The testator made manifest the span of protection to be afforded his married daughter through the administration of part of his estate in trust. The termination was fixed by the actual and not the fictitious death of his wife. His intent can be made effective without violating the phraseology of the will, however it may be modified by legal presumptions or fiction. Testamentary trusts should not be lightly set aside. I am still of the opinion that the proper determination of this matter is as set forth in my adjudication.
Lamoeelle, P. J., joins in this dissent.